Citation Nr: 0901121	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left index finger 
condition, claimed as a fracture.  

2.  Entitlement to service connection for an abdominal muscle 
tear.

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for bilateral tinea 
pedis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for low back strain with scoliosis.  

6.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder strain (dominant).  

7.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder strain (non-dominant).  
8.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral pain syndrome.  

9.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral pain syndrome with iliotibial 
band syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
left index finger condition, sinusitis, an abdominal muscle 
tear, and bilateral tinea pedis, and granted service 
connection for disabilities of the low back, bilateral 
shoulders, and bilateral knees.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in regard to the 
veteran's claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

On enlistment examination on July 10, 1985, the veteran gave 
a history of fracturing the fingertip of his third, left, 
index finger.  Examination of the upper extremities was 
normal.  However, examination of the skin revealed macerated 
tissue on the toes.  The examiner noted mild tinea pedis. 

The veteran has reported that he entered service for the 
first time on December 10, 1982.  See VA Form 21-526, dated 
December 13, 2004.  The enlistment examination dated July 10, 
1985 shows that he had an honorable discharge in 1983.  There 
are no records associated with the claims folder from any 
prior service.  On remand, the RO/AMC should make 
arrangements to verify the dates of the veteran's prior 
service and obtain any additional service medical records 
from this earlier period of service.  

The veteran's service treatment records reveal that he was 
assessed with possible sinusitis in June 1988.  In June 1989, 
a sinus series was performed after the veteran was seen with 
nose trauma with bleeding.  The sinus series showed clouding 
of the frontal and both maxillary sinuses, more significant 
on the left side.  There was no evidence of fracture over the 
osseous structures of the nose and face.  Sinus x-rays were 
subsequently ordered due to the clouding noted on the sinus 
films at the time of injury.  A July 1989 report revealed 
persistent clouding over both maxillary sinuses, more 
evidence than on previous films.  The examiner questioned 
whether the clinical finding was compatible with the 
radiographic finding and suggested a complete study for 
progress study.  There is no indication, however, that a 
complete study was conducted.  The veteran denied having 
sinusitis during a January 2000 examination and clinical 
evaluation of his sinuses was normal.  At the time of his 
November 2004 retirement examination, however, the veteran 
complained of sinusitis and the examiner noted recurrent 
sinusitis, though clinical evaluation of the veteran's 
sinuses was normal at that time.  

The post-service medical evidence of record consists of a 
February 2005 VA compensation and pension (C&P) general 
medical examination, which was conducted prior to the 
veteran's discharge from service and during which his medical 
records were reviewed.  The veteran reported developing 
bilateral ear pain and painful sinuses in June 1989, at which 
time he was diagnosed with sinusitis.  He indicated that he 
had flare-ups one to two times per year and that his symptoms 
lasted for two to three weeks.  The veteran reported 
treatment in the form of antibiotics.  Physical examination 
of the veteran's nose, sinuses, mouth and throat was normal.  
The examiner diagnosed recurrent sinusitis.  

Records from the VA Medical Center (VAMC) in San Juan, Puerto 
Rico, reveal a diagnostic impression of sinusitis by history 
in November 2005.  Anterior-posterior (AP), lateral and 
waters view of the paranasal sinuses taken that same month, 
however, revealed that the veteran's paranasal sinuses were 
well-aerated; no air-fluid levels were seen and bony 
landmarks were well-identified.  The impression made was no 
radiographic findings to suggest acute sinusitis.  

In sum, the veteran had been assessed with possible sinusitis 
in June 1988, x-rays of his sinuses in June and July 1989 
revealed clouding of the frontal and both maxillary sinuses, 
more significant on the left side, and the veteran reported 
sinusitis at the time of his November 2004 retirement 
examination.  During the February 2005 VA examination, the 
veteran was diagnosed with recurrent sinusitis.  However, a 
November 2005 x-ray of the paranasal sinuses revealed no 
radiographic findings to suggest acute sinusitis.  See 
radiographic report.  On remand, the veteran should be 
afforded a VA examination to clarify whether he currently has 
sinusitis, and if so, whether it is related to his active 
service.  See 38 C.F.R. § 3.159(c)(4).

The veteran also seeks initial ratings in excess of 10 
percent for his service-connected back, bilateral shoulder, 
and bilateral knee disabilities.  The only VA examination of 
record related to these disabilities is the February 2005 
general medical examination, which is now almost four years 
old.  Treatment records from the San Juan VAMC reveal that 
the veteran has received treatment related to his back and 
left shoulder, but no treatment related to his knees or right 
shoulder.  The most recent VA treatment record, however, is 
dated March 2006.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In 
light of the foregoing, fundamental fairness warrants the 
conduction of more contemporaneous VA C&P examinations for 
the purpose of ascertaining the current severity of the 
veteran's service-connected back, bilateral shoulder and 
bilateral knee disabilities.  Any recent VA treatment records 
should also be obtained.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify the 
complete dates of the veteran's active 
service, including, but not limited to, 
any service beginning in December 1982.  
Also, request from the National Personnel 
Records Center (NPRC), the service 
department, and any other source referred 
by NPRC, the veteran's complete service 
medical records, to include any records 
associated with his active service 
beginning in December 1982.

2.  Obtain the veteran's treatment 
records from the San Juan VAMC, dated 
since March 2006.  

3.  Thereafter, schedule the veteran for 
a VA ear, nose, and throat examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner is asked to provide an 
opinion as to whether the veteran has a 
sinus disorder, including sinusitis.  

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
had its onset during active service or is 
related to any in-service disease or 
injury.

A rationale for any opinion expressed 
should be provided.  

4.  Schedule the veteran for a VA 
examination of his lumbar spine.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected low back 
strain with scoliosis.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected low back 
strain with scoliosis and fully describe 
the extent and severity of those 
symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
thoracolumbar spine is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected low back strain with scoliosis, 
the specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.  

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to offer the requested information 
without resort to speculation, the report 
should so state.

5.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the current severity of his 
service-connected right and left shoulder 
strains, left knee patellofemoral pain 
syndrome, and right knee patellofemoral 
pain syndrome with iliotibial band 
syndrome.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right and left shoulder 
strains, left knee patellofemoral pain 
syndrome, and right knee patellofemoral 
pain syndrome with iliotibial band 
syndrome.  

The examiner should report the range of 
motion measurements for the bilateral 
shoulders and knees in degrees.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
shoulders and/or knees are used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis of the 
shoulders and/or knees; any evidence of 
impairment of the humerus, clavicle or 
scapula; and any evidence of recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
is unable to provide any of the requested 
information without resorting to 
speculation, it should be so stated.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




